TAFT, Circuit Judge
(after stating the facts as above). In order to determine how broad and liberal a construction is to be put upon the reissued patent of the complainant, it is necessary to examine the state of the art at the time of its issue. The patent in question is a mere improvement on a well-known form of car coupler. As early as the 29 th of April, 1873, a patent was issued to E. H. Janney, Xo. 138,405, for a car coupler which established a type. It had a forked draw-head, one arm of which operated as a buffer, and to the other arm was pivoted a knuckle or coupling-head consisting of two arms, one adapted to hook with a similar arm upon a similar coupling-head on a fellow coupler, and the other when the coupling-head was open, swinging out in a position where it would be struck by the arm of the opposing coupler and driven back into a hollow draw-head, there to be latched by a spring latch firmly against the side of the draw-head, and thus holding the outer arm or hook of the coupling-head in engagement with the corresponding hook of the coupling-head of the opposing coupler. The form may be gathered from the following figures taken from the drawings of the patent:



Various improvements were made by Janney on his coupler in the matter of the locking device and the form of the draw-head and coupler, one in 1874, another in 1878, another in 1879, and another in 1882. On the following page are Figs. 1 and 2 of the drawings of the Janney patent of 1879. The locking device is a spring latch embracing the tail or inner arm of the knuckle head.

*714





In the Janney patent of 1882 the form of the coupler is substantially the same, but the locking device is a locking pin extending downward through a hole in the top of the draw-head, and fitting in a corresponding hole in the same. The pin has an inclined face upon one side, so that the end of the lever arm, when it is swung in a backward direction, strikes- the inclined face, lifts the locking pin until high enough to permit the arm to pass beneath into the recess behind it, when the pin returns to its normal position, either by gravity or by use of a spring, and locks the lever arm. The form which the Janney coupler has now assumed may be seen from the Mgs. 1 and 3 of the patent given on the following page.
It will be seen from the foregoing that the device of the patent in suit is, if any invention at all, a mere improvement upon a well-known type of car couplers. The number of patents upon ear couplers is about 1 per cent, of all the patents issued by the patent office, and there are to-day fi,500 patents for such devices'. In 1885 *715the Master Car Builders’ Association, an association made up of all the car builders of the United States, held a convention for the purpose of bringing about a uniformity in the car couplers to be used, and established a model or contour, to which all manufacturers and inventors were invited to shape their couplers. That contour was suggested by and taken from the figures of the Jaimey patent, and is given on the following page.






The model chiefly related to tiie side of the draw-head, and the size of the knuckle, and the length of the outer arm of the knuckle. It did not attempt to fix exactly the position of pivot on the knuckle with reference to the rear arm, nor did it make any requirements with respect'to the form of the tail or inner arm of the knuckle, or the character of the locking device to be used. The outward contour or form of the coupler described in the patent in suit, as well as that of the alleged infringement, is according to the requirements of the Master Oar Builders’ Association, and is called, therefore, a coupler of the M. O. B. type.
We must begin the consideration of the questions in this case, therefore, with the full understanding that couplers of the general contour of the patent in suit were old before it was Applied for; that the forked draw-head, with one arm to act as a buffer, and the other for the purpose of pivoting a coupling-head or knuckle having two arms, one to hook and the other with a tail which should lock the latch in the interior of the hollow draw-head, was old, and therefore that the only possible patentable novelty in a coupler of the M. C. B. type must he found in the shape of the tail of the coupling-head in *716the relation of the tail to the hook or outer arm, and in the locking device. The general combination of the forked draw-head, the pivoted coupling-head or hook for engagement, with a fellow on an opposing coupler, with means in the interior of the draw-head for locking the tail of the coupling-head, was as old as the Janney coupler of 1873. It is contended on behalf of the complainant that the device covered by the patent in suit is novel — First, in the shape of the 'coupling-head described as U-shaped; second, in the pivoting of the coupling-head opposite the gap between its two arms or in its center, so called, which makes it possible for part of the tail to project into the space between the arms of the draw-head when open to receive the closing of the opposing coupler, and for the other part of the tail to remain within the draw-head to support the simple gravity pin . until it shall fall by its own weight into its locking position. The advantages claimed for the arrangement and shape of the parts are— First, that the parallelism and shape of the parts of the arms of the coupling involved in the U shape, either when two such couplers are coupled together, or when uncoupled, make the surface of re*717sistance to strains by striking, pulling, and pushing much broader, and thus distribute the strain more evenly throughout the whole structure; second, that the placing of the locking pin exactly in the line of draught, made possible by the shape of the coupling-head, reduces the strain by leverage against the locking device to a minimum; third, that the locking by simple gravity, without the neces, sity for the use of any device for lifting the pin out of the rearward path of the tail, reduces the danger of a quick rebound of the tail before the locking pin can come to its locking position; fourth, that the recess, S, of the coupling-head, and the rib, S1, of the draw-head, secure a solid bearing against the back side of the draw-head when the coupling-head is locked, such that, even if the pivot of the coupling-head be lost, the coupler will not open, but will continue to perform its function.

*716


*717Let us examine the prior art, with the view to determining first the novelty of the shape of the coupler; secondly, the novelty in the place of pivoting the same; third, the novelty of the locking device; and, fourth, the novelty of the auxiliary docking device contained in the recess, S, and in the rib, S1, in -car couplers.
First, as to the TJ-shaped knuckle or coupling-head.
In the patent issued to Phillip Hien, dated July 26, 1881, Xo. 2M.-895, which was a car coupler of the M. O. B. and Janney type, it is admitted by the expert and the'- counsel for the complainant that the coupling-head was U-shaped, and this is manifest from Pig. 2 and Pig. 3 of the patent, which we give below:



*718Again in the Kling patent, which was applied for February 26, 1887, before the original patent of complainants was applied for, the knuckle or coupling-head is U-shaped, if by that is meant a parallelism between outer and inner arm of the coupling-head, which I understand to be the meaning claimed by the expert and counsel for the complainant.






*719So in the Wineman patent issued January 29, 1884, the knuckle or coupling-head is U-shaped, as may be seen by reference to the figures taken from the patent drawings, which we give below;






So in the English Talbot patent, which is not of the M. O. B. or Janney type, but which has a coupling-head working in the forked draw-head, and pivoted to one of the arms, the knuckle is U-shaped, as may be seen by Fig. 2 of the drawings of the patent given on the following page.

*720


There are other patents which have the same U form, but the foregoing are sufficient to show it was not new when complainant’s patent was applied for.
Secondly, were there any coupling-heads which were pivoted at the center? It is a little difficult to tell what is meant by “pivoting at *721the center,” but complainant’s expert attempts to define it as pivoting at a point opposite to the gap between the arms. In the English patent, already referred to, the coupling-head is pivoted exactly opposite the gap. So it is in the Kling patent. But it is said that in these patents the shape and pivoting are not such as to permit part of the tail to protrude into the fork of the draw-head to receive the blow from the arm of the opposing coupler, and, on the other hand, to permit sufficient of the tail to remain inside of the draw-head to uphold the locking pin or locking device on the tail while the coupler is open and is being carried into the point where the pin drops through the tail and locks it. But the same thing is true of the Wineman patent, already referred to and described. In it part of the tail of the coupling-head protrudes, when open, into the fork of the draw-head, and there receives the blow from the forward arm of the opposing coupler: while upon the other part of the tail rides tlu locking piece, ready to fall in front of a part of the tail in its rearward movement, and lock it. Indeed, the locking device, by which a gravity pin is carried on the tail of the coupling-head while it is open and is dropped into a locking position when the coupling head is closed, is seen in several other couplers of the M. O. B. type. Thus it appears in the Dowling patent, No. 339,156, and in the Harrington patent, No. 376,713, both of which are M. C. B. couplers. Tt also appears in the Gray patent, No. 261,702, which is not of the A!. O. B. type, though it might be easily adapted thereto. It was issued July 25, 1882. The feature referred to is evident from Figs. 5, 6, and 7, which we give below:
The little plate, 33, and latch or catch plate, is a piece really cut off of the tail of the coupling-head, but fitted to it with a hole through it, in which the gravity pin registers and drops through into the tail *722of the coupling-head, and into the bottom of the draw-head. The separation of the latch from the tail does not affect the principle, and this device plainly suggests the means for locking with a gravity pin which is shown in the complainant’s device. • The only difference is in the groove upon the tail of the complainant’s patent, made for the purpose of more certain registry by the pin with the hole into which it is to fall,. But the introduction of such a groove did not require invention. It is such an obvious device, and so often used in analogous cases, as not to constitute any patentable difference.

*721


*722The use of the rib on the tail of the coupling-head, and the corresponding recess on the side of the draw-head, in order to make the bearing on the coupling-head solid when locked, we find in the Janney patent of 1881. This is shown in Fig. 3, below, at b and a1.



The same thing appears in the patent of Dowling, Ho. 379,888, which, though dated Si arch 20, 1888, was issued on the application filed September 17, 1886, and prior to the application for the present patent. It is seen in Fig. 6 of the Dowling patent, as shown below at L.



Hor was it a new thing, at the time this patent was applied for and issued, in couplers of the M. G. B. type to have a locking device in the *723lino of the draught: or in the longitudinal center line of the draw-head. This is shown in the Kling patent, already described, in which the strain is on a center gravity pin, just as in the patent in suit. It also is shown in the Thurmond car coupler, and appears in Pigs. 1 and 2 of the patent, as given below:






D is a gravity pin with notches or inclined planes on its sides, so adjusted in relation to the rail of the coupling-head that, when the coupling-head is being closed, the tail strikes the pin, lifts it, passes under a wing of it, and, letting it fall, is locked behind it.
The automatic coupler art was not one in which a practical and successful coupler was yet to be invented when the inventors of complainant's patent entered the field. On the contrary, there were a dozen different types oí such couplers in actual and profitable use. The Janiiey coupler is the one then and now most in use. Complainant has attempted to avoid the effect of some of the patents already referred to in suggesting features of the patent in suit by evidence that they were not practical couplers capable of successful use, but the evidence is not of sufficient weight to affect the conclusion I have reached. It *724is perfectly evident, from this review of the devices which had been patented before the complainant’s device was patented or applied for, that every part of complainant’s coupler is old, and may be found performing substantially the same function in an automatic car coupler. There is no room for invention, therefore, except in the peculiar combination of the parts producing a new result. The additional buffing strength produced by the U shape of the knuckle claimed for the complainant’s patent is not a new result, because we have the same thing in the Hien patent and in the Wineman patent, both practical couplers. The presence of the locking device in the center line of the draw-head, or line of draught, is, as we have seen, not a new result, because it appears in the Kling and Thurmond patents, and there are other patents in which the locking pin in its locking position is either in or near the line of draught. The capacity for receiving strains by reason of the auxiliary locking device, S and S1, is, as we have seen, not new. It is possible that the adjustment of the parts in the complainant’s patent, their contour, and their varying shape, lead to a better general result, including all the benefits stated by the complainant’s expert. But the parts are so clearly a reproduction of similar parts used in other couplers of the same kind for the same purpose, and with the same functions, that no patentable novelty can be successfully asserted to exist in the complainant’s combination, except in the exact form in which it appears in the specifications and drawings. It is a patent which, if valid at all, is entitled only to the narrowest construction, and any variation in any of the parts of the combination will prevent infringement. It is only “one in a series of improvements all having the same general object and purpose; and, in construing the claims of the patent, they must be restricted to the precise form and arrangement of parts described in his specifications and to the purpose indicated therein.” Fox v. Perkins, 6 U. S. App. 200, 273, 3 C. C. A. 32, and 52 Fed. 205; Bragg v. Fitch, 121 U. S. 478, 483, 7 Sup. Ct. 978; Caster Co. v. Spiegel, 133 U. S. 360, 369, 10 Sup. Ct. 409; Boyd v. Tool Co., 158 U. S. 260, 261, 15 Sup. Ct. 837; Ney v. Ney Manuf’g Co., 37 U. S. App. 371, 16 C. C. A. 293, and 69 Fed. 405; Miller v. Eagle Manuf’g Co., 151 U. S. 186, 207, 14 Sup. Ct. 310; Wells v. Curtis, 31 U. S. App. 123, 158, 13 C. C. A. 494, and 66 Fed. 318.
Coming, then, to compare the patent in suit with the alleged infringement, we find, first, that the coupling is not exactly U-shaped. It is a curved tail, which makes the whole piece almost resemble an S. Considering the very great variety in the shapes of the tails of the coupling-heads'in previous patents, the difference in shape of the two tails here under consideration is quite enough to prevent infringement. The pivot in the alleged infringement is not exactly opposite the gap, though nearly so. The locking device of defendant is a most ingenious one, and in its normal operation does not involve the riding of the locking block upon the tail of the coupling-head, though this may occur exceptionally. The riding is generally done by the lower arm of the locking block in a groove in the bottom of the draw-head. The locking block is not a common gravity pin like that described in the patent of complainant, but is quite different in *725form, and, while it does fall by gravity to do the blocking, it has other functions. A valuable one is the office and capacity it has for ejecting the tail of the coupling-head whenever the chain attached to it is pulled up by the brakeman. In the complainant’s patent, after the pin is pulled, the tail of the coupling-head, by force of gravity working down an inclined plane, opens and remains open until it is forced back. This is a truly automatic opening. The opening of the defendant’s coupling-head is by direct action of the brakeman through the locking block in lifting the same out of the locking position. The tail of the locking block acts directly upon the coupling-head, and by the radial motion given to it by the pull of the brakeman it thrusts the tail out through the opening of the draw-head. This is not an automatic opening like the complainant’s. Gould Coupler Co. v. Trojan Car-Coupler Co., 21 C. C. A. 97, 74 Fed. 794.
These general remarks as to the difference between the device of the complainant and that of the defendant, together with the conclusion that the claims of the complainant’s patent are to be narrowly construed, dispense with the necessity of critically examining each of the claims, and comparing them with the alleged infringement. It suffices to say that any construction of any of the claims relied on which would include the defendant’s device, or any combination of parts therein, would render the claim void for want of patentable novelty or invention in view of the prior art.
In reference to the first claim, defendant’s coupling-head is not U-shaped, and is not exactly pivoted at the center, nor is the automatic locking pin the same as in the complainant’s patent. In reference to the third claim, defendant’s coupling-head is not the same, the groove, G, is not the same, and the locking pin is not the same, as in complainant’s device. In reference to the sixth claim, the combination of the recess, S, with the shoulder, S1, of complainant, is not found in the defendant’s device. In the alleged infringement the tail of the coupling-head engages the tail of the locking pin, and that locking pin strikes against a shoulder in the side of the draw-head. Considering the fact that such devices are shown to be common in prior patents, this difference between the two patents is quite sufficient to prevent infringement by the defendant’s analogous devices for rendering the coupling-head firm and secure when locked. Limiting the 7th and 8th claims, the 11th, 32th, 18th, 19th, and 20th, as we have done the previous claims, it is quite apparent that there is no infringement.
The defendant makes the point that the complainant does not show a proper title. I do not think it necessary to slate the facts upon which this controversy arises. They seem to me to show that, even if the complainant: has not a legal title, it has at least an equitable title, upon which it might obtain relief if it was otherwise entitled to it.
In view of the conclusion reached that there is no infringement, I do not deem it necessary or proper further to discuss this issue. bTor is it necessary to consider whether any of the claims of the reissue are void because an undue enlargement of the claims of the original patent. The bill is dismissed, at the costs of the complainant. *